COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-08-00450-CV

ARLINGTON MEMORIAL                                APPELLANT
HOSPITAL

                                       V.

PATRICIA HARRIS, INDIVIDUALLY                       APPELLEE
AND AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF HARVEY HARRIS,
DECEASED

                                   ------------

         FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                                     AND

                           NO. 02-09-00008-CV

IN RE ARLINGTON MEMORIAL                            RELATOR
HOSPITAL

                                   ------------

                         ORIGINAL PROCEEDING

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT


 1
     … See Tex. R. App. P. 47.4.
                                    ------------

        On May 22, 2009, Arlington Memorial filed its “Notice of Entry of Order”

in this court, to which it attached the “Order Granting Defendant Arlington

Memorial Hospital’s Objections to Plaintiffs’ Amended Expert Report, Motion to

Dismiss and For Attorney Fees and Costs” signed by the trial court on May 14,

2009. Because the trial court’s May 14, 2009 order grants all of the relief

sought by Arlington Memorial, we dismiss this appeal and petition for writ of

mandamus as moot.2

                                              PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DELIVERED: July 20, 2009




   2
       … See Tex. R. App. P. 43.2(f).

                                         2